                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

                                  IN ADMIRALTY

MARIA BRIEM and TORSTEN
BRIEM,

            Plaintiffs,

v.                                              Case No: 2:18-cv-301-FtM-99CM

HOLIDAY WATER SPORTS FT
MYERS BEACH, INC. and JACK
LNU,

             Defendants.


                                      ORDER

      This matter comes before the Court upon review of Defendant, Jake Graddy’s,

Motion for Stay and, Alternatively, Motion for Extension of Time to Respond to

Plaintiffs’ First Amended Complaint filed on October 19, 2018. Doc. 23. Plaintiffs

filed a response in opposition on October 24, 2018. Doc. 24. For the reasons stated

below, the motion is granted in part and denied in part.

      Plaintiffs Maria and Torstem Briem filed this case against Defendants Holiday

Water Sports Ft. Myers Beach, Inc. (“Holiday Water Sports”) and Jack LNU, later

identified as Jake Graddy (“Graddy”), seeking damages for breach of contract,

personal injuries, medical expenses and loss of consortium under federal maritime

and Florida law. Doc. 8 ¶¶ 1-2. Plaintiffs allege Holiday Water Sports and its tour

guide, Graddy, are liable for injuries sustained by Mrs. Briem on April 27, 2015 while

using one of Holiday Water Sports’ wave runners on a guided tour in the waters near
Fort Myers Beach, Florida. Id. ¶¶ 20-41. Among other allegations, Plaintiffs claim

Graddy negligently abandoned them to ride the wave runner without supervision

before the guided tour was over, resulting in Mrs. Briem injuring herself. Id. ¶ 16.

On October 9, 2018, Holiday Water Sports filed a Verified Complaint for Exoneration

from or for Limitation of Liability (“Limitation Action”) under 46 U.S.C. § 30501 et.

seq. related to the April 27, 2015 incident and its wave runner. In re Holiday Water

Sports Ft. Myers Beach, Inc., No. 2:18-cv-663-UA-CM, Doc. 1.

      In filing the Limitation Action, Holiday Water Sports seeks to limit its liability

for the incident that occurred on April 27, 2015 to the value of its wave runner, which

it estimates is $7,601. Id., Doc. 4 at 2. In that case, on October 11, 2018, the Court

granted Holiday Water Sports’ Motion for Entry of Order for Stipulation of Value,

Monition, and Injunction, which stayed pending proceedings against Holiday Water

Sports, its wave runner and any other property arising from claims related to the

April 27, 2015 incident. See id., Doc. 7 at 4.

      In the present motion, Graddy requests that the Court stay this case as to him

or, in the alternative, grant him a two-week extension of time to respond to Plaintiffs’

First Amended Complaint, until November 2, 2018. Doc. 23 at 1-3. Graddy states

he was served with the Amended Complaint on September 28, 2018, and his attorneys

filed their notice of appearance on October 16, 2018. Id. at 1. Plaintiffs respond

that Holiday Water Sports has yet to publish notice of the Limitation Action or serve

the pleadings on known potential claimants, including Plaintiffs; thus, Graddy’s




                                         -2-
request for a stay as to him is premature.1 Doc. 24 at 1-2. Plaintiffs also assert

Graddy does not have standing to request to have any stay imposed extended to

claims against him individually.         Id. at 2.    Plaintiffs oppose the requested

extension to respond to the Amended Complaint because Graddy failed to confer with

Plaintiffs and because Graddy’s counsel also represents Holiday Water Sports in this

case and does not need an extension as counsel is already familiar with the facts.

See id. at 4-5.

       Under the Shipowner’s Limitation of Liability Act, 46 U.S.C. § 30501 et. seq.,

the owner of a vessel may seek to limit its liability for an incident involving the vessel

to the vessel’s value by bringing a limitation action in district court. See 46 U.S.C.

§§ 30505(a), 30511(a).2 Individuals asserting the owner’s liability for the incident

may then file claims in the action, and a claimant can defeat the owner’s limitation

action if the claimant can show the incident occurred with “the privity or knowledge

of the owner.” Id. § 30505(b). When the owner of a vessel brings a limitation action

and complies with all procedural requirements, “all [other] claims and proceedings

against the owner related to the matter in question shall cease.” Id. § 30511(c). “In

both the statute and the rule, reference is made repeatedly and uniformly to the

owner of a vessel and not to any other class of individual or entity.” In re Kirby




       1
       Plaintiffs note that the deadline for filing claims in the Limitation Action is
November 28, 2018. Doc. 24 at 2 n.2.
       2The procedures for a limitation action are also set forth in Supplemental Admiralty
and Maritime Claims Rule F.



                                           -3-
Inland Marine, L.P., No. 13-0319-WS-C, 2013 WL 4016363, at *2 (S.D. Ala. Aug. 6,

2013).

         Although the language of the statute only references a stay in relation to a

vessel owner, some courts have stayed direct actions against non-vessel owners while

a related limitation action is pending, including actions against officers/employees of

the vessel owner. See, e.g., Maryland Casualty Co. v. Cushing, 347 U.S. 409 (1954);

Guillot v. Cenac Towing Co., 366 F.2d 898 (5th Cir. 1966); In re: Complaint of

Paradise Holdings, Inc., 795 F.2d 756 (9th Cir. 1986). The rationales for allowing a

stay as to a direct action against a non-owner include the risk of inconsistent results

and collateral estoppel between the limitation action and the direct action.         See

Guillot, 366 F.2d at 906 (direct action against owner’s officers “trespasses upon the

exclusive domain of the Admiralty in adjudicating whether the quality of the actions

of the . . . officers is such as to charge the . . . shipowner with privity and knowledge

of them”); In re Kirby, 2013 WL 4016363, at * 2 (“due to the close relation between

owner and . . . officer, res judicata and/or collateral estoppel could bar the owner from

contesting privity and knowledge in the limitation action”).

         Here, Plaintiffs allege Holiday Water Sports and its Tour Guide, Graddy, are

liable for the incident that occurred April 27, 2015. Doc. 8 ¶¶20-41. Plaintiffs and

all other potential claimants have until November 28, 2018, to file claims in the

Limitation Action. No. 2:18-cv-663-UA-CM, Doc. 7 at 3. Whether Plaintiffs file a

claim and the assertions underlying their potential claim that the incident occurred

with the privity and knowledge of Holiday Water Sports may bear on Graddy’s




                                          -4-
request for a stay. See In re Kirby, 2013 WL 4016363, at * 2; Doc. 24 at 2 n.2.

Specifically, depending on the contents of Plaintiffs’ potential claim, there may be

issues between this case and the Limitation Action regarding inconsistent results

and/or collateral estoppel. See Guillot, 366 F.2d at 906. The Court is unable to

determine the appropriateness of a stay as to Graddy without the benefit of

comparing Plaintiffs’ potential claim in the Limitation Action with the Amended

Complaint in this case, however. Thus, the request to stay the proceedings as to

Graddy personally will be denied without prejudice to Graddy re-filing, if necessary,

after the November 28, 2018 deadline to file claims in the Limitation Action has

passed.

      ACCORDINGLY, it is

      ORDERED:

      Defendant, Jake Graddy’s, Motion for Stay and, Alternatively, Motion for

Extension of Time to Respond to Plaintiffs’ First Amended Complaint (Doc. 23) is

GRANTED in part and DENIED in part. Defendant Jake Graddy shall have up to

and including November 8, 2018 to respond to the Amended Complaint.

Defendant’s request to stay the proceedings as to him is DENIED without prejudice.




                                        -5-
        DONE and ORDERED in Fort Myers, Florida on this 1st day of November,

2018.




Copies:
Counsel of record




                                     -6-
